Taliaferro, J.
The plaintiff sues on two notes, executed by the defendant for the payment of the price of a slave purchased by the defendant from the plaintiff in 1860.
.The defence is, that the Court is without jurisdiction, that the Constitution of this State has abolished slavery, and that this suit is based on notes given for a slave sold by plaintiff to defendant.
The case was tried before a jury, and the verdict was in favor of the plaintiff for the amount sued for. Thereupon judgment was rendered, and the defendant appealed.
It is contended, on the part of the plaintiff, that defendant has not proved nor even alleged that he was evicted; that he has not proved nor alleged that he lost the services of the slave by his emancipation, nor that the slave was still in his possession, or belonged to him at that time.
*413It is proved that the boy, Jim Jeffrion, for whose ownership and services as a slave the notes sued upon were executed by the defendant, was seen in January, 1866, in the full and unrestrained enjoyment of personal freedom, and identified by a person intimately acquainted with- him. - The abolition of slavery is an event which the Court will take judicial cognizance of.
Under this state of things, it would seem to be for the plaintiff to show that defendant had parted with his ownership of the - slave before emancipation; for, in the absence of anything raising the slightest doubt that he retained that ownership, and lost it only by the act of emancipation, the presumption would seem to be against his having, in any manner, voluntarily parted with it.
But whether the loss of ownership fell upon the defendant or not, is of no importance in the investigation of this case. The plaintiff sues upon a contract for the price of a slave. That contract, according to the ruling of this Court, in the case of Wainwright v. Bridges, (19 A. p. 234,) this Court is without power to enforce.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be annulled, avoided and reversed.
It is further ordered, that there be judgment in favor of the defendant, the plaintiff and appellee paying costs in both courts.